NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSITA M. CHARLES,                              No.    17-17258

                Plaintiff-Appellee,             D.C. No. 3:16-cv-08188-SPL

 v.
                                                MEMORANDUM*
OFFICE OF NAVAJO & HOPI INDIAN
RELOCATION, an Administrative Agency
of the United States,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                       Argued and Submitted May 17, 2019
                            San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and BATTAGLIA,** District
Judge.

      The Office of Navajo & Hopi Indian Relocation (“ONHIR”) appeals the

district court’s grant of summary judgment to Rosita M. Charles (“R. Charles”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Anthony J. Battaglia, United States District Judge for
the Southern District of California, sitting by designation.
reversing the ONHIR’s denial of the application for relocation benefits and

remanding the case to the ONHIR for an award of relocation assistance benefits. We

review de novo the district court’s grant of summary judgment. Brunozzi v. Cable

Commc’ns, Inc., 851 F.3d 990, 995 (9th Cir. 2017). We review the ONHIR’s

decision to determine if it was “arbitrary, capricious, an abuse of discretion, . . .

otherwise not in accordance with law,” or “unsupported by substantial evidence.”

5 U.S.C. § 706(2). We have jurisdiction under 28 U.S.C. § 1291, and we reverse the

district court’s grant of summary judgment and affirm the ONHIR’s denial of

relocation assistance benefits.

      The “substantial and recurring contacts” standard applied by the district court

is no longer the correct standard under current regulations. The correct standard is

“intent to reside combined with manifestations of that intent.” 49 Fed. Reg. 22,277.

      Under the correct standard, the ONHIR’s determination to deny benefits to R.

Charles was supported by substantial evidence. It is undisputed that R. Charles

became a head of household in 1983. In 1983, R. Charles joined the Many Farms

Chapter. R. Charles testified that she continued to visit her aunt’s residence in

Teesto. However, the ONHIR reasonably relied upon R. Charles’ voluntary decision

to join the Many Farms Chapter at the time she became a head of household. The

ONHIR concluded that R. Charles failed to meet her burden of proving that, once

she became a head of household, she was a “legal resident” of Teesto, which was


                                         2                                    17-17258
designated Hopi Partitioned Land. 25 C.F.R. §§ 700.97(a), 700.147(b). In light of

the substantial deference afforded to such agency determinations, we observe no

reversible error in the ONHIR’s conclusion.

      REVERSED AND REMANDED FOR THE DISTRICT COURT TO

AFFIRM THE ONHIR.




                                        3                                 17-17258